Citation Nr: 9915054	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-27 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

Entitlement to a rating in excess of 10 percent for a low 
back disability.

Entitlement to special monthly compensation benefits for the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from April 1992 to June 
1996.  

The veteran was granted service connection for low back 
strain, with degenerative joint disease of the lumbosacral 
spine, by rating action in November 1997.  An evaluation of 
10 percent was assigned, effective from June 13, 1996, the 
day following discharge from service.  She then appealed the 
evaluation of 10 percent granted for this disability.  

The appellant has also been granted service connection for 
postoperative residuals of ovarian cysts, pelvic adhesive 
disease, and endometriosis, evaluated as 10 percent 
disabling.  She is appealing from a determination by the 
regional office denying entitlement to special monthly 
compensation benefits for the loss of use of a creative 
organ.  

The Department of Veterans Affairs (VA) examination in August 
1997 indicates that the veteran has degenerative joint 
disease, a bulging annulus of L4-5, and no conclusive 
evidence of a herniated disc or spinal stenosis.  The 
physical examination indicated that the veteran had pain on 
motion, showing where such pain was manifested.  However, it 
is unclear whether these ranges of motion stated in the 
examination represented the veteran's actual ranges of 
motion, or merely where pain was manifested.  Since the 
veteran's low back disability can be rated under the 
diagnostic codes for limitation of motion, range of motion 
and functional limitation caused by pain must both be 
determined.

In rating the veteran's low back disability, it is not clear 
that the regional office rated this disability under all 
appropriate diagnostic codes, including limitation of motion 
of the lumbar spine, and/or considered all U.S. Court of 
Appeals for Veterans Claims (the Court) decisions, including 
DeLuca v. Brown, 6 Vet. App. 321 (1993).  In adjudicating the 
veteran's claim for a higher evaluation for the back 
disability, see also the recent Court decision of Fenderson 
v. West, 12 Vet. App 119 (1999). 

Also, it is unclear whether there are any VA outpatient 
treatment records available in this case.  The veteran 
mentioned being eligible for VA care at her hearing in 
October 1997, and mentioned that therapy for her back was 
recommended.  Consequently, the Board finds that additional 
development relating to the issue is necessary 

On appeal, the veteran maintains that she has received 
prescriptions for birth control pills (oral contraceptives) 
to control the disease process of ovarian cysts and 
endometriosis, that this is an accepted form of treatment for 
these disabilities, and that the birth control pills prevent 
her from having children.  This raises the issue whether such 
medication is required based on sound medical judgment for 
the relief of a pathological condition, or to prevent 
possible future pathological consequences, and whether such 
medication effectively causes loss of use of the veteran's 
creative organs.  Initially, these questions can only be 
answered by a medical professional.   

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The regional office should obtain 
copies of all of the veteran's VA 
outpatient treatment reports.

2.  The regional office should make 
arrangements for special orthopedic and 
neurological examinations of the veteran 
to determine the nature and extent of the 
disability of the lumbar spine.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The orthopedic examiner should 
specifically indicate the lumbar spine 
range of motion performed without pain 
and the lumbar spine range of motion 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the lumbar spine 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
rationale for all opinions expressed 
should be explained.  The claims folder 
should be made available to the examiners 
for proper review of the medical history.  
The examination reports are to reflect 
whether such a review of the claims 
folder was made. 

3.  The regional office should make 
arrangement for a special gynecology 
examination of the veteran to determine 
whether she has loss of use of the 
creative organs.  The examiner should 
express an opinion concerning the 
necessity of using oral contraceptives to 
control the disability of residuals of 
ovarian cysts, pelvic adhesive disease, 
and endometriosis.  Specifically, the 
examiner should express an opinion 
concerning whether the use of oral 
contraceptives is based on sound medical 
judgment for the relief of a pathological 
condition, the endometriosis or other 
service connected gynecology conditions, 
or to prevent possible future 
pathological consequences.  In addition, 
the examiner should express an opinion 
whether such medication effectively 
causes loss of use of the veteran's 
creative organs.  The claims folder 
should be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
folder was made. 

4.  When the above actions have been 
completed, the regional office should 
review the rating for the veteran's low 
back disability under all appropriate 
diagnostic codes, including limitation of 
motion of the lumbar spine, and all U.S. 
Court of Appeals for Veterans Claims 
decisions.  The regional office should 
also review the veteran's claim for 
special monthly compensation benefits 
based on the loss of use of a creative 
organ based on the medical evidence of 
record and applicable regulations.  The 
regional office should determine whether 
the veteran meets the criteria for loss 
of use of a creative organ under any part 
of 38 C.F.R. § 3.350. 

If there is a denial of either of the veteran's claims, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until she receives further notice.  
The purpose of this REMAND is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



